                      Case 1:16-cv-01068-KBJ Document 47 Filed 12/02/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                  __________  District
                                                        District       of __________
                                                                 of Columbia


          CAMPAIGN FOR ACCOUNTABILITY                             )
                             Plaintiff                            )
                                v.                                )      Case No. 1:16-cv-01068-KBJ
            U.S. DEPARTMENT OF JUSTICE                            )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

        Plaintiff                                                                                                            .


Date:       12/2/2020                                                                     s/ Stephanie Krent
                                                                                           Attorney’s signature

                                                                               Stephanie Krent (NY Bar No. 5535414)
                                                                                       Printed name and bar number


                                                                                   475 Riverside Drive, Suite 302
                                                                                       New York, NY 10115
                                                                                                 Address

                                                                                stephanie.krent@knightcolumbia.org
                                                                                             E-mail address

                                                                                             646-745-8500
                                                                                            Telephone number

                                                                                             646-661-3361
                                                                                              FAX number


            Print                        Save As...                                                                  Reset
